DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close proximity” in claim 3 is a relative term which renders the claim indefinite. The term “close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how close or distant the first and second patterned regions can be while still being considered "arranged in close proximity."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2010/0258231).
Regarding claim 1, Nakamura discloses a tire comprising a decorative part formed on an outer surface of the tire, a base surface (see decorative portion on sidewall surface 2), and a first patterned region in which first protrusions from the base surface are formed (see plurality of ridges ([0021]). Nakamura has a first patterned region (decorative portion 3B) having pitch of 1.1 to 1.3 mm and height of 0.2 to 1.0 mm ([0029,0039]), said ranges lying within the claimed ranges. 
Regarding claim 3, Nakamura teaches a second patterned region (decorative portion 3A) having height of 0.2 to 1.0 mm and pitch of 0.75 to 0.95 mm ([0029,0039]), said ranges falling within the claimed ranges. The decorative portions 3A and 3B are in close proximity to each other (see Fig. 2 where portions 3A and 3B are adjacent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2010/0258231) as applied to claim 1 above, and further in view of Takahashi (US 2015/0321523).
Regarding claim 2, while Nakamura does not disclose the first protrusion as comprising extensions that extend in plural directions from a base point, it would have been obvious to a person .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2010/0258231) as applied to claim 3 above, and further in view of Matsumoto (US 2003/0084979).
Regarding claim 4, while Nakamura does not disclose the protrusion height of the first protrusion region and the protrusion height of the second protrusion region being different, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the protrusion height between the two different regions as different since Matsumoto, similarly directed towards tire sidewall decoration, teaches varying the cross-sectional shape of ridges between two different decorative regions to enhance visibility or for variety's sake, wherein Matsumoto teaches that the height of the ridge part can be increased in one region relative to a second region ([0060-0061], Fig. 11B). One would have been motivated to enhance the visibility contrast between the two decorative regions 3A and 3B in Nakamura.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosue (JP2014-136487, of record, with English machine translation).
Regarding claim 1, Hirosue discloses a tire comprising a decorative part formed on an outer surface of the tire and comprises a base surface (see decorative portion 3 on sidewall surface 2S), and a first patterned region in which first protrusions from the base surface are formed (see plurality of convex portions 12; Figs. 2-4). Hirosue discloses a convex portion height H1 of 0.1 to 0.5 mm, which falls within the claimed range. While Hirosue does not disclose a specific example of the protrusion interval 
Regarding claim 2, the convex portions 12 have a polygonal pattern 9 with intersecting points at the corners (see Fig. 3, 4). These corners are base points that comprise extensions that extend in plural directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ROBERT C DYE/Primary Examiner, Art Unit 1749